DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 09/02/2022 has been received and considered. Claims 3-5, 12-14, and 21-23 are cancelled. Claims 1, 2, 6-11, 15-20, 24, and 25 are currently pending. 

Claim Objections
Claim 6, line(s) 5 refer to the term “the at least one first metric”, it would be better as “the at least one first disease metric” to avoid any possible antecedent issues. Antecedent calls for “at least one first disease metric” (claim 1, line 3) and not “at least one first metric".
As to claims 7, 9, 15, 16, 19, 24, 25, they are objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-11, 15-20, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, claim 10 recites a system, and claim 19 recites a computer program product (process, machine, manufacture = 2019 PEG Step 1 = yes) for estimating error in predictions from a data model, comprising: providing a first disease metric quantifying similarity of first data type entities, the first data type being diseases; providing a second metric quantifying correlation of the first data type entities and second data type entities, the second data type being genes; developing a first model for predicting the second metric based on the first metric; and developing and training a second model to estimate error in the first model, wherein the second model takes into account one of the following: a number of entities used to predict a value of the second metric, a sum of at least one first disease metric value used to predict a value of the second metric, a number of metrics quantifying similarity of entities belonging to the first data type used to predict a value of the second metric, and a weighted variance or weighted standard deviation in known values of the second metric used to predict a value of the second metric.
Step 2A, Prong One: Claims 1, 10, and 19 are substantially drawn to mathematical concepts. As to the providing and developing limitations, they are used similarly to computations using math to do so. About providing metrics, the specification reads: "[0087]… the combined disease similarity metrics program 110a, 110b may utilize a metric to compute similarity between pairs of diseases and genes (i.e., a third metric quantifying similarity of pairs of entities)". About developing models, the specification reads: "[0095]… at 406, a multiple linear regression model (i.e., first and second regression models) is developed. The combined disease similarity metrics program… may utilize… linear regression coefficients (i.e., first regression coefficients) to define an ensemble disease similarity metric (i.e., composite similarity metric) when multiple linear regression may be developed to determine G1 from the disease similarity metrics. The multiple linear regression model may further predict…". About training a second model: the specification reads: "[0103]... At 508, the combined disease similarity metrics program 110a, 110b may construct an accuracy determination model m2 (i.e., estimation model, trained model or second model) on the training set E to predict the accuracy of predictions generated on the predictive model m1". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: As to the additional elements computer; memories, processors; and storage medium, they are interpreted as drawn to a generic computer for performing mathematical computations. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A in the independent claims, the computer; memories, processors; and storage medium are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Examiner notes that an improvement to another technology, outside of the mathematical algorithm, is not claimed. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims: Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts: estimate values, determining error values, training a model (see above), inferring a value, adding products of a value, running a predictive algorithm to infer, determining a prediction accuracy, selecting a value of a threshold, providing a metric (see above), and computing a similarity metric. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As explained above, there is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1, 2, 6-11, 15-20, 24, and 25 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claims 10, 11, 15-20, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claims 10 and 19, they claim one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium. Giving the claims their broadest reasonable interpretation, see MPEP § 2111; the claims are broad enough to include mediums both tangible and intangible, and therefore non-statutory. Examiner notes that a description or definition of "computer-readable tangible storage medium"/"tangible storage medium" is non-existent in the specification. ¶ [0112] reads "portable computer-readable tangible storage devices 920 such as a CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk or semiconductor storage device...", i.e. no definition of computer-readable tangible storage medium but mere examples of what computer-readable tangible storage medium could be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 2, 6, 9-11, 15, 18-20, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al., (Hu hereinafter), US Pat. Pub. No. 20160283679 (see IDS dated 04/30/2018), taken in view of Matthew Rabinowitz, (Rabinowitz hereinafter), US Pat. Pub. No. 20070027636 (see IDS dated 04/30/2018), and further in view of Sachin Mathur and Deendayal Dinakarpandian, (Mathur hereinafter), Finding Disease Similarity Based on Implicit Semantic Similarity (see IDS dated 04/30/2018).
As to claim 1, Hu discloses a method… comprising the steps of: providing at least one first disease metric quantifying similarity of entities belonging to a first data type, the first data type being diseases (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient… similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest. The set of population data includes, but is not limited to, a diagnosis, a lab result, a medication, a procedure, a hospitalization record, a response to a questionnaire, genetic information… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used”; ¶[0030], individual patient data, labs or diagnosis that indicates disease); providing a second metric quantifying correlation of entities belonging to the first data type (see ¶[0032] personalized risk factor profile for an individual is construed to be a metric quantifying correlation/comparison of entities, e.g., risk factors, to the first data type, e.g. target patient data) and entities belonging to a second data type (see ¶[0031], global risk profile for global population is construed to be a metric quantifying correlation of entities, e.g., risk factors, to a second data type, e.g. global population patient data; ¶[0021], global population patient data, genetics information), the second data type being genes (see ¶[0021], global population patient data, genetics information); developing a first model for predicting the second metric based on the at least one first disease metric (see "[0038] For each patient, a logistic regression (LR) prediction model was dynamically trained using data from case and control patients that are clinically similar to the target patient based on the LSML similarity measure”; "[0033]… personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients")...
While Hu discloses developing a first model for predicting the second metric based on the at least one first metric, Hu fails to disclose for estimating error in predictions from a data model… and developing a second model to estimate error in the first model.
Rabinowitz discloses for estimating error in predictions from a data model… and developing and training (see "[0012]… data about a specific individual can be used to make predictions about said individual using a variety of mathematical models trained on aggregated data in a way that the model which shows the best accuracy can be utilized, where said individual's data is taken from a group consisting of said individual's genetic data, said individual's phenotypic data, and said individual's clinical data, and where said predictions concern topics taken from a group comprising said individual's phenotypes, phenotype susceptibilities, possible clinical outcomes, and combinations thereof… examine many or all of the different independent variable and dependant variable combinations in a given set of data, using multiple models and multiple tuning parameters, and then selects that combination of independent variables and dependant variables, that model and those tuning parameters that achieved the highest correlation coefficient with the test data for the purpose of making the best phenotypic predictions") a second model to estimate error in the first model (see "[0133]… system will examine the different modeling techniques and tuning parameters 608, and will select that modeling method and set of tuning parameters that maximizes the test metric. The system then performs refined tuning of the best regression model, using a more finely spaced grid, and for each set of tuning parameter values, determines the correlation with the test data. The set of tuning parameters is selected that produces the best value of the test metric. The system then determines 618 whether or not the test metric, such as the standard deviation of the prediction error, is below or below a selected threshold so that the prediction can be considered valid").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Rabinowitz with Hu, because Rabinowitz discloses "[0004]… making accurate predictions of phenotypic outcomes or phenotype susceptibilities for an individual given a set of genetic, phenotypic and or clinical information for the individual… building linear and nonlinear regression models that can predict phenotype accurately when there are many potential predictors compared to the number of measured outcomes, as is typical of genetic data", and as a result, Rabinowitz reports that "[0004]… the models are trained using convex optimization techniques to perform continuous subset selection of predictors so that one is guaranteed to find the globally optimal parameters for a particular set of data. This feature is particularly advantageous when the model may be complex and may contain many potential predictors such as genetic mutations or gene expression levels".
While Hu and Rabinowitz disclose a second model, Hu and Rabinowitz fail to disclose wherein the second model takes into account at least one of the following: a number of entities used to predict a value of the second metric, a sum of at least one first metric value used to predict a value of the second metric, a number of metrics quantifying similarity of entities belonging to the first data type used to predict a value of the second metric, and a weighted variance or weighted standard deviation in known values of the second metric used to predict a value of the second metric.
Mathur discloses (see "evaluate the benefit of using an ontological approach for inter-disease similarity. We first present a measure to represent the similarity between terms in an ontology that combines information from both co-occurrence in annotations and ontological hierarchy... The measure is also used on an external data set previously rated by human experts to verify the accuracy of the predictions. We verify GO-Processes predicted to be involved in each disease using gene expression microarray datasets" in page 364, third paragraph) takes into account at least one of the following: a number of entities used to predict a value of the second metric (see "number of entities" as "Genes involved in a common pathway... Only genes having GO-Process annotation were included in the analysis", "We have chosen to base our comparisons on the pathway membership of annotated genes. Genes involved in a common pathway are expected to yield a higher similarity score than the average similarity score within a set of randomly selected genes. A set of pathways from KEGG [19], version December 2010, was used to compare existing similarity measures with the proposed measure. Only genes having GO-Process annotation were included in the analysis" in page 365, col. 1, last paragraph; "number of entities" as "two entities", "similarity Mb between two entities (e.g., genes… A and B" in page 365, col. 1, second paragraph)
Hu, Rabinowitz, and Mathur are analogous art because they are related to bioinformatics.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Mathur with Hu and Rabinowitz, because Mathur "presents a function to measure similarity between a pair of ontological terms, or entities annotated with them, that outperforms other well known similarity measures. Quantifying similarity between diseases has the potential to help in understanding pathophysiology and ultimately leading to clinical interventions like repositioning of drugs", and as a result, Mathur reports that "By using a curated set of similar diseases to evaluate different approaches to measure similarity between diseases (gene-based and process-based), we conclude that it is important to consider the similarity between processes underlying each disease for more accurate prediction of disease similarity" (see page 371, 2nd paragraph).
As to claim 2, Hu discloses using the first model to estimate a set of values for the second metric which are known (see "[0033]… personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients"); and Rabinowitz discloses determining a set E of error values comprised of a difference between actual and estimated values of the second metric (see "[0132] Many different metrics may be used to compare the model predictions with test data… correlation coefficient R between the predicted and measured outcomes"); and training the second model using E (see "[0012]… data about a specific individual can be used to make predictions about said individual using a variety of mathematical models trained on aggregated data in a way that the model which shows the best accuracy can be utilized, where said individual's data is taken from a group consisting of said individual's genetic data, said individual's phenotypic data, and said individual's clinical data, and where said predictions concern topics taken from a group comprising said individual's phenotypes, phenotype susceptibilities, possible clinical outcomes, and combinations thereof… examine many or all of the different independent variable and dependant variable combinations in a given set of data, using multiple models and multiple tuning parameters, and then selects that combination of independent variables and dependant variables, that model and those tuning parameters that achieved the highest correlation coefficient with the test data for the purpose of making the best phenotypic predictions"). 
As to claim 6, Rabinowitz discloses inferring a value of the second metric quantifying correlation of a first entity belonging to the first data type and a second entity belonging to the second data type by determining a set of entities of the first data type for which a value of the second metric quantifying correlation of an entity in the set of entities with the second entity is known (see '[0101] Consider modeling the phenotype for a subject i yi; with a linear function approximation: Yi=f(xi,b)=bTX;. First, estimate b by minimizing a cost function consisting of a I2 shrinkage function on the parameters') and a value of the at least one first metric quantifying similarity between the first entity and an entity in the set of entities equals or exceeds a threshold (see '[0102] The second term of the cost function minimizes the absolute value of the modeling errors, beyond the "insensitivity" threshold Ԑ').
As to claim 9, Hu discloses providing at least one additional metric quantifying similarity of entities belonging to the first data type (see "[0033]… extends the investigation and analysis of personalized predictive models along a number of dimensions, including using a trainable similarity metric to find clinically similar patients"); and computing a composite similarity metric based on the at least one first metric and the at least one additional metric (see "[0036]… different similarity measures can be used to identify the cohort of patients from the training set that are most clinically similar to the test patient. In general similarity measures identify, based at least in part on the set of global risk factors, at least one member from the set of population data having at least one clinical trait within a predetermined range of at least one clinical trait of an individual of interest… a trainable similarity measure called Locally Supervised Metric Learning (LSML) that is customizable for a specific target condition is used"; "[0040]… Euclidean distance metric is used to select the K most similar patients for training").
Claims 10, 11, 15, 18-20, and 24 are substantially similar in scope and spirit as claims 1, 2, 6, and 9. Therefore, the rejection of claims 1, 2, 6, and 9 is applied accordingly. Hu further discloses having a processor for executing stored instructions (fig. 3, item 302), memory (fig. 3, item 310) and storage medium (fig. 3, item 312).

Allowable Subject Matter 
Claims 7, 8, 16, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. They will be allowed once all outstanding rejections/objections are traversed.
A reason for the indication of allowable subject matter was provided in the Office Action dated 06/02/2022.

Response to Arguments
Regarding the rejections under 112, the amendment corrected all deficiencies pointed out and those rejections are withdrawn.
Regarding the rejections under 101, Applicant's arguments have been considered but they are not persuasive. Claim rejections remain. Applicant argues, (see page 9, 1st paragraph to page 12, 3rd paragraph):
‘… claims are similar in subject-matter to Example 39, since they involve training of a machine learning model, and other claim elements and therefore also are patentable subject-matter, pursuant to 35 U.S.C. § 101…’

Examiner's response: Applicant's argument is not persuasive, because example 39 has a lot more than just training a model. Example 39 trains a neural network twice and the second training eliminates false positives, which results in improvements over its prior art, another technology. In the claimed invention, on the other hand, the training of the second model is for estimation of an error. Furthermore, “training a second model” is not performed by a neural network. Neural networks are merely exemplified in the specification twice: "[0024]... Other learning methods (e.g... neural networks) may also be utilized for combining disease similarity metrics" and "[0047]... a wide variety of other techniques (e.g., random forests, gradient boosted trees, neural networks, several others) may also be used to generate an ensemble predictor for disease-gene associations". The claimed model to estimate error could reasonably be done in the human mind, because the Specification discloses no algorithm or technical detail to support an assertion that this ordinary calculation of error estimation could not be practically performed in the mind. That is, a person could have estimated error mentally or with pen and paper without analyzing a large amount of data and hence this activity can be characterized as entailing a mental evaluation that can be performed in the human mind. The developing and training, though, of the second model is mathematical. The specification reads:
'[0095]… at 406, a multiple linear regression model (i.e., first and second regression models) is developed. The combined disease similarity metrics program… may utilize… linear regression coefficients (i.e., first regression coefficients) to define an ensemble disease similarity metric (i.e., composite similarity metric) when multiple linear regression may be developed to determine G1 from the disease similarity metrics. The multiple linear regression model may further predict…
[0103]... At 508, the combined disease similarity metrics program 110a, 110b may construct an accuracy determination model m2 (i.e., estimation model, trained model or second model) on the training set E to predict the accuracy of predictions generated on the predictive model m1. 
[0104] Then, at 510, the estimation model m2 is developed to estimate the error in the predictive model m1, by utilizing at least one of the following input parameters: 
(1) number of entities (i.e., predictive diseases and genes) used to predict a value of cl (i.e., Gi values); 
(2) a sum of s1 values for entities used to predict a value of c1 (i.e., G1 values); 
(3) number of similarity metrics (i.e., predictive pairs) used to predict a value of c1 (i.e., G1 values); 
(4) a variance or standard of deviation in known values of c1 (i.e., G1 values) used to predict a value of c1 (i.e., using Formula 1 and/or Formula 2); and (5) the weighted variance or standard deviation in known values of c1 (i.e., G1 values) used to predict a value of c1 (i.e., using Formula 1 and/or Formula 2)'.

If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). The specification reads:

Applicant further argues, (see page 12, 4th paragraph):
'… Examiner has also rejected claims 10-25 under 35 U.S.C. § 101 because allegedly, "the claimed invention is directed to non-statutory subject matter. As to claims 10 and 19, they claim a computer-readable tangible storage medium. Giving the claims their broadest reasonable interpretation [citation omitted] ... the claims are broad enough to include mediums both tangible and untangible, and therefore non-statutory. Examiner notes that a description or definition of 'computer-readable tangible storage medium' is non-existent in the specification .... " Office Action at p. 6. This is also respectfully refuted by Applicant. See e.g. Applicant's Specification filed on April 30, 2018 at Paras. [0016], [0017], [0018], [0019], [0021], [0022], [0110], [0111], [0112], etc., as providing further information on the "metes and bounds" of this claim language'

Examiner's response: Applicant's argument is not persuasive, since merely giving examples of what a "computer-readable tangible storage medium" may be or may include does not rise to a level of a definition of a term. A description or definition of "computer-readable tangible storage medium"/"tangible storage medium" is non-existent in the specification, including the paragraphs cited by Applicant. ¶ [0112] reads "portable computer-readable tangible storage devices 920 such as a CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk or semiconductor storage device...". No definition of computer-readable tangible storage medium but mere examples of what computer-readable tangible storage medium could be.
Regarding the rejections under 103, Applicant's arguments have been considered but they are not persuasive. Applicant argues, (see page 12, fifth paragraph to page 14, second paragraph):
'… Examiner has confirmed that Hu et al. does not disclose the previous version of this claim language, but has relied upon Rabinowitz at Para. [0132] as disclosing, "a variance or standard deviation in known values of the second metric used to predict a value of the second metric ... " without addressing the remaining sections of this claim language.
In this Response, Applicant has amended claims 1, 10, and 19 to remove this claim language from these claims…'

Examiner's response: Applicant's argument is not persuasive, because features of Applicants' claims and arguments were newly added. Claims are rejected over Hu in view of Rabinowitz and further in view of Mathur instead of Hu in view of Rabinowitz, and Mathur is newly cited. Taking the combination of references, the Examiner contends that the art supports the amended limitations of claim 1: Rabinowitz discloses for estimating error in predictions from a data model… and developing and training (see "[0012]… data about a specific individual can be used to make predictions about said individual using a variety of mathematical models trained on aggregated data in a way that the model which shows the best accuracy can be utilized, where said individual's data is taken from a group consisting of said individual's genetic data, said individual's phenotypic data, and said individual's clinical data, and where said predictions concern topics taken from a group comprising said individual's phenotypes, phenotype susceptibilities, possible clinical outcomes, and combinations thereof… examine many or all of the different independent variable and dependant variable combinations in a given set of data, using multiple models and multiple tuning parameters, and then selects that combination of independent variables and dependant variables, that model and those tuning parameters that achieved the highest correlation coefficient with the test data for the purpose of making the best phenotypic predictions") a second model to estimate error in the first model (see "[0133]… system will examine the different modeling techniques and tuning parameters 608, and will select that modeling method and set of tuning parameters that maximizes the test metric. The system then performs refined tuning of the best regression model, using a more finely spaced grid, and for each set of tuning parameter values, determines the correlation with the test data. The set of tuning parameters is selected that produces the best value of the test metric. The system then determines 618 whether or not the test metric, such as the standard deviation of the prediction error, is below or below a selected threshold so that the prediction can be considered valid") and Mathur discloses (see "evaluate the benefit of using an ontological approach for inter-disease similarity. We first present a measure to represent the similarity between terms in an ontology that combines information from both co-occurrence in annotations and ontological hierarchy... The measure is also used on an external data set previously rated by human experts to verify the accuracy of the predictions. We verify GO-Processes predicted to be involved in each disease using gene expression microarray datasets" in page 364, third paragraph) takes into account at least one of the following: a number of entities used to predict a value of the second metric (see "number of entities" as "Genes involved in a common pathway... Only genes having GO-Process annotation were included in the analysis", "We have chosen to base our comparisons on the pathway membership of annotated genes. Genes involved in a common pathway are expected to yield a higher similarity score than the average similarity score within a set of randomly selected genes. A set of pathways from KEGG [19], version December 2010, was used to compare existing similarity measures with the proposed measure. Only genes having GO-Process annotation were included in the analysis" in page 365, col. 1, last paragraph; "number of entities" as "two entities", "similarity Mb between two entities (e.g., genes… A and B" in page 365, col. 1, second paragraph)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		11/4/2022Primary Examiner, Art Unit 2146